DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-5, 7-13, 16, 19, 29, 36, and 37 in the reply filed on 1/31/22 is acknowledged.  The traversal apparently is on the ground(s) that “Applicant does not acquiesce to the Examiner’s characterization of [US 6569665, Boehm, cited in the 11/3/21 Restriction Requirement on page 4].  This is not found persuasive because the Applicant does not provide any reasoning for its traversal.
Applicant also elected, with traverse, the CAPN5 substrate species SEQ ID NO:23, which Applicant stated reads on claims 1, 3, 4, 12, 16, 19, 29, 36 and 37. Applicant did not provide reasoning for this traversal, and accordingly the species election traversal is, per above, not found persuasive because the Applicant does not provide any reasoning for its invention election traversal.  
The 11/3/21 species election requirement explicitly stated on 3 for Group I, “A species of CAPN5 substrate providing the full sequence, without variables unless a subgenus is elected, and including all integral and associated components of the elected species, e.g., methylated residue, D-amino acid, label, and whether forming an alpha-helix or circular.”  The purpose of this requirement was to identify a single species for initial examination on the merits.  Applicant’s election of SEQ ID NO:23 per the SEQ ID LISTING is for the peptide Arg-Gln-Asn-Arg-Gly-Gly-Gly-Cys-Ile-Asn-His (RQNRGGGCINH), which per that sequence listing does not include any indication of methylation, D-amino acid, label, cyclization, or helix-forming (the latter not indicated anywhere in the specification regarding this peptide).  The elected sequence is interpreted as the peptide RQNRGGGCINH without any such modifications.
Accordingly, contrary to Applicant’s statement as which claims the elected species reads on, only claims 1, 3, 4, 16, 19, and 29 read on the elected peptide RQNRGGGCINH
The requirement is still deemed proper and is therefore made FINAL.
s 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected election, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.
Claims 5, 7-13 and 36-38 are withdrawn as being drawn to a nonelected species.
During examination, references were found that read on a non-elected species.  Those references are discussed below.

Claim Status
Claims 1, 3-5, 7-13, 16, 19, 24-26, 29, 36-38 are pending.
Claims 2, 6, 14, 15, 17, 18, 20-23, 27, 28, 30-35, 39 and 40 are cancelled.
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.
Claims 5, 7-13 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.
Claims 1, 4, 16, 19, and 29 are under examination on the merits.
Claims 1, 4, 16, 19, and 29 are rejected. 

Priority
The instant application filed 04/09/2019 is a national stage entry of PCT/US17/54727, International Filing Date: 10/02/2017.
PCT/US17/54727 Claims Priority from Provisional Application 62406806, filed 10/11/2016. 
PCT/US17/54727 Claims Priority from Provisional Application 62525510, filed 06/27/2017.

Information Disclosure Statement
The Examiner has considered the references provided in the 4/24/2020 Information Disclosure Statement, and provides a signed and dated copy of such herewith.
Claim Interpretation
The claim limitations are given their broadest reasonable interpretation (BRI) consistent with the specification, MPEP 2111, and under the BRI, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, MPEP 2111.01.
The following pertains to the sole independent claim under examination, claim 1.
CAPN5 is interpreted per the specification, page 1, lines 22-24 and 31-32, as the protease type enzyme encoded by the CAPN5 gene. This also is known as the protease calpain-5, a calcium-activated intracellular cysteine protease (para 4 of corresponding PGPUB No. 20190284544).
“Comprising” is an inclusive transition, so the injectable composition of the claims is inclusive or open-ended and does not exclude additional, unrecited elements in addition to the recited micronized human insulin. See MPEP 2111.03. 
“Sequence identity” is defined on page 22, lines 10-27 of the specification, relying on other definitions in the adjoining paragraphs. This definition is consistent with the ordinary and customary definitions, however it is noted that conservative substitutions are stated to be given a score between 0 and 1, so that there appears to be some arbitrary adjustment of percent sequence identity based on how conservative substitutions are scored in different algorithms or other approaches for adjustment for conservative substitutions in the comparison window. Key to the claim interpretation is that the sequence identity is compared over a “specified comparison window.”  Given that claim 1 states that the CAPN5 substrate comprises an amino acid sequence of 5-30 amino acids in length having (interpreted as “comprising”) at least 80% sequence identity to listed peptides, these peptides having lengths ranging from 11 to 23 amino acids inclusive, the broadest reasonable interpretation is that the comparison window is set to at least a 5 amino acids length between any portion of any of the listed sequences and a protein or peptide being compared during examination as a potential prior art CAPN5 substrate.
Regarding claim 29, directed to a solution comprising a carrier and a CAPN5 substrate of claim 1 dispersed in the carrier, given para 167 of the PGPUB, “The pharmaceutical formulations of the therapeutic agents of the invention can also take the form of an aqueous or anhydrous solution or dispersion, or alternatively the form of an emulsion or suspension,” which equates aqueous solution with aqueous dispersion, “dispersed” in claim 29 is interpreted as “solubilized”.
Improper Markush Group
Claims 1, 4, 16, 19 and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
1. The sequences listed in claim 1, while all are peptides, do not share a “single structural similarity” and their stated ‘use’ in (given the “comprising” of claim 1 line 1) or as a CAPN5 substrate (if each is a CAPN5 substrate in its entirety) appears to be different based on the peptide – whether a peptide of CAPN5 at an autocatalytic site, thus able to function as a substrate-type decoy, or an inhibitor that is not a peptide of CAPN5, so would function differently. The diversity of peptide sequences is evidenced below:
23: RQNRGGGCINH
18: KIEIVRKKPIFKKATV
19: AAGHPAAAAAF
20: RQNRGGGCINHKDTFFQNPQY
21: YIFEVKKPEDEVLICIQQRPK
32: RGFNSGGSQPNAETFWTNPQFR
33: LGNTAGGPRNDAQFNFSVQEPME
34: KRSTAGGQRQLLQDTFWKNPQFL
35: RGSTAGGCRNY
36: RGCSAGGCRNF

38: GQSAGGCGNF

Further, SEQ ID NOs:20,21,and 23 are portions of CAPN5; whereas other peptides comprise clearly distinct sequences that lack sufficient similarity to indicate a common use that flows from any commonly shared substantial structural feature. SEQ ID NO:18 appears to be a portion of or derived from platelet-derived growth factor, subunit B.
Dependent claims 4, 16, 19 and 29 also are rejected on the above bases.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4, 16, 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth above, the specification discussion of sequence identity allows for conservative substitutions, which are stated to be given a score between 0 and 1.  Because there is no clear statement or definition of what are conservative substitutions, and what is a conservative substitution is not fixed in the art at the time of the filing – that is, there is no universally accepted list of conservative substitutions, see sections 14.3.2-14.4 of Betts and Russel, Chapter 14 of Bioinformatics for Geneticists, 2003, 289-316, and Bowie et al., Science 247, 1990, pp 1306-1311, particularly Fig. 1 and its discussion.  One of ordinary skill in the art cannot reasonably ascertain whether a particular peptide comprising one or more substitutions in it versus any of claim 1 listed sequences 1) includes one or more conservative substitutions, and 2) if so deemed or determined, what score between 0 and 1 to give such substitution(s) in calculating the percent sequence identity.
Claim 1 also is unclear because it is not clear what comparison window is being applied when calculating sequence identity – for example, for a 35-mer amino acid sequence not identical to one of the listed sequences across the latter’s sequence, if one selected a 5-mer sequence for the comparison window the calculated sequence identity could differ from a calculation using a 20-mer sequence for the comparison window. This results in lack of clarity as to what is encompassed by claim 1.
For the reasons above claim 1 is unclear, as are all of dependent claims 4, 16, 19 and 29 under current examination.

Claim 16 recites the limitation "inhibitory peptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 16, 19 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the claim 1 term “CAPN5 substrate,” to be a substrate this must, at a minimum, bind calpain 5.  The term CAPN5 substrate thus invokes a functional limitation in that this compound is required to bind calpain 5.  Claim 1’s CAPN5 substrate is interpreted to comprise a peptide of 5-30 amino acid length sequence having at least 80% sequence identity to one of the listed peptides.  However, given the possible alterations of sequence structure and function within the 80% sequence identity range of this 5-30 amino acid long peptide, based on the following analysis applicant is not in possession of the claimed subject matter.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed 
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors generally considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
(1) The level of skill and knowledge in the art is high, however the art recognizes that changes in peptide and protein structure can greatly modify function, see Guo et al., PNAS, June 2004 101(25) 9205-9210, which analyses mutation rates and types that result in enzyme inactivation, which per page 9206 left column “can result from indirect structure disrupting mutations or from direct alterations of the catalytic mechanism.”  This reference shows that a third of all random mutations will abrogate activity.  Yampolsky, Genetics 170: 1459–1472 (August 2005) develops estimates of the effects of mutations on change in/loss of function for proteins; this shows a generally low level of maintaining activity upon any given mutation (even conservative substitutions)(table 3, p1465).  (2) in view of the fact that the CAPN5 substrates’ peptides can have up to 20% nonconservative substitutions, optionally with some conservative substitutions of the claim 1 listed peptides, one would reasonably expect that many such species would have different properties from the listed peptides in claim 1, including species that do not 
This rejection applies to all examined claims 1, 4, 16, 19 and 29.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The stepwise analysis follows:
1. Step 1: claim 1 is directed to a composition of matter, the CAPN5 substrate;
2. Step 2a Prong 1: claim 1 recites a natural phenomenon, a calpain 5 substrate, which includes the native calpain 5 protease as well as a portion of the natural product proteolytic enzyme calpain 5 found in nature, and because this is autocatalytic and acts upon the claimed and elected SEQ ID NO:23, the latter also is a product of nature.
3. Step 2a Prong 2: claim 1 recites no additional elements that integrate the judicial exception into a practical application. Nor does claim 4, which only requires that the CAPN5 substrate of claim 1 
 4. Step 2b: There are no limitations indicative of an inventive concept given the broadest reasonable interpretation of claim 1, and all limitations in the claims are well-understood, routine and conventional in the field. This applies also to dependent claims 4, 16, 19 and 29, their limitations set forth above and understood to be well-understood, routine and conventional in the field.
Based on this analysis, claims 1, 4, 16, 19 and 29 are not eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0312265, Schmidtchen et al., published 12/17/2009 (Schmidtchen).
Claim 1 is directed to a CAPN5 substrate comprising an amino acid sequence of 5-30 amino acids in length having at least 80% sequence identity to a peptide listed in claim 1, including SEQ ID NO:23, which is the peptide elected as the CAPN5 substrate.
For the instant rejection, the search has been expanded to another species, a CAPN5 substrate that comprises a peptide having at least 80% sequence identity to SEQ ID NO:18, KIEIVRKKPIFKKATV.
Schmidtchen teaches antimicrobial peptides and uses thereof, Title, and lists SEQ ID NO:6 among its sequences. These were derived from human growth factors, para 30.  SEQ ID NO:6 is LRPVQVRKIEIVRKKPIFKKATVT, which has 100% sequence identity over the SEQ ID NO:18 full-length comparison window. (Note that when the comparison window is the entire 24-mer, the sequence identity is 66.6%, however also note that since the CAPN5 substrate need only comprise an amino acid sequence of 5-30 amino acids in length having at least 80% sequence identity to, in this case, SEQ ID NO:18, amino acids outside a selected comparison window can be attributed to the CAPN5 substrate beyond the 5-30 amino acid sequence – see 35 USC 112/2 rejection above.)
Schmidtchen teaches that its SEQ ID NO:6 was evaluated for antimicrobial activity, see Table 3 on page 9, which identifies this sequences as “LRP24,” and Figs. 4a-4e and 5.
Because Schmidtchen teaches a peptide meeting the structural (sequence) limitations of claim 1, Schmidtchen anticipates claim 1.
Schmidtchen teaches that its invented molecules should still be active when dissolved in physiological salt, para 25, so claim 16 also is anticipated.

2. Claim(s) 19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0312265, Schmidtchen et al., published 12/17/2009 (Schmidtchen) as evidenced by Lehrer et al., Jl. Immun. Methods 137(2) 1991, 167-173 (Lehrer).
The rejection of claim 1 as anticipated by Schmidtchen is set forth above.
Although Schmidtchen teaches that the LRP24 peptide was added to radial diffusion assays in 6 uL test sample volume, Example 5, and references Lehrer for the method, Schmidtchen does not 
However, Lehrer as an evidentiary reference to teach details of Schmidtchen’s Example 5 radial diffusion assay teaches that this method involves adding a test peptide material into a punched well by adding 5 uL of such test material, page 168 left column, and the Fig. 1 legend on page 169 teaches that these 5 uL samples were of a test peptide “dissolved in 0.01% acetic acid at 10 ug/ml (middle) or 50 ug/ml (bottom).”  This evidences that Schmidtchen, following the Lehrer method, dispersed the LRP24 peptide  in 0.01% acetic acid, so preparing a composition comprising this peptide, a CAPN5 substrate, and a physiologically acceptable carrier, anticipating claim 19, this composition also meeting the solution of claim 29, anticipating claim 29.

3.	Claims 1,4, 16, 19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot 015484, version 135 entered 3/16/16, 4 pages (Uniprot), as evidenced by Huang et al., Investigative Ophthalmology & Visual Science, June 2010, Vol. 51, No. 6, 3049-3054 (Huang).
Claim 1 is directed to a CAPN5 substrate comprising an amino acid sequence of 5-30 amino acids in length having at least 80% sequence identity to a peptide listed in claim 1, including SEQ ID NO:23, which is the peptide elected as the CAPN5 substrate.
For the instant rejection, the search has been expanded to another species, namely calpain 5 proteolytic enzyme as the CAPN5 substrate, which comprises SEQ ID NO:23. That this is proper because calpain 5 is autocatalytic so is a substrate unto itself; this is evidenced by Huang, which teaches that the two major forms of caplains undergo autocatalytic cleavage on activation, page 3049.  This is further supported by the instant specification, para 58, where is stated, “CAPN5 specifically targets a peptide corresponding to its own autocatalytic site …”.
Uniprot, page 4, teaches that the calpain 5 sequence comprises SEQ ID NO:23, copied with SEQ ID NO:23 emphasized in underlined bold:
SQ   SEQUENCE   640 AA;  73169 MW;  7A3A9A1A920410BC CRC64;
     MFSCVKPYED QNYSALRRDC RRRKVLFEDP LFPATDDSLY YKGTPGPAVR WKRPKGICED
     PRLFVDGISS HDLHQGQVGN CWFVAACSSL ASRESLWQKV IPDWKEQEWD PEKPNAYAGI
     FHFHFWRFGE WVDVVIDDRL PTVNNQLIYC HSNSRNEFWC ALVEKAYAKL AGCYQALDGG

     EARLACGLVK GHAYAVTDVR KVRLGHGLLA FFKSEKLDMI RLRNPWGERE WNGPWSDTSE
     EWQKVSKSER EKMGVTVQDD GEFWMTFEDV CRYFTDIIKC RVINTSHLSI HKTWEEARLH
     GAWTLHEDPR QNRGGGCINH KDTFFQNPQY IFEVKKPEDE VLICIQQRPK RSTRREGKGE
     NLAIGFDIYK VEENRQYRMH SLQHKAASSI YINSRSVFLR TDQPEGRYVI IPTTFEPGHT
     GEFLLRVFTD VPSNCRELRL DEPPHTCWSS LCGYPQLVTQ VHVLGAAGLK DSPTGANSYV
     IIKCEGDKVR SAVQKGTSTP EYNVKGIFYR KKLSQPITVQ VWNHRVLKDE FLGQVHLKAD
     PDNLQALHTL HLRDRNSRQP SNLPGTVAVH ILSSTSLMAV

Accordingly, Uniprot anticipates claim 1.
Uniprot also anticipates claim 4, which only requires SEQ ID NO:23 as the basis for the peptide which is comprised in the CAPN5 substrate of claim 1.
Uniprot also anticipates claim 16, which only requires that the peptide – here interpreted to be SEQ ID NO:23, is soluble in aqueous solution. This is understood to be an inherent property of such peptide. This claim is interpreted broadly given that solubility can be assessed in aqueous solutions of differing pH, given that pH can alter and assist with solubility of peptides.
Uniprot also anticipates claim 19 because native calpain 5 is found in cells that comprise a physiologically acceptable carrier, the cytosol, such cellular cytosol being a composition.
Uniprot also anticipates claim 29, directed to a solution comprising a carrier and a CAPN5 substrate of claim 1 dispersed in the carrier, because a cell’s cytosol is a solution comprising calpain 5.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658